Exhibit 10.4

COOPERATIVE BANK FOR SAVINGS

SPLIT DOLLAR AGREEMENT

THIS AGREEMENT is adopted this _______ day of _________________, 2001, by and
between COOPERATIVE BANK FOR SAVINGS, a State/Stock Savings Bank located in
Wilmington, North Carolina (the “Company”), and ____________________ (the
“Executive”). This Agreement shall append the Split Dollar Endorsement entered
into on even date herewith or as subsequently amended, by and between the
aforementioned parties.

INTRODUCTION

To encourage the Executive to remain an employee of the Company, the Company is
willing to divide the death proceeds of a life insurance policy on the
Executive’s life. The Company will pay life insurance premiums from its general
assets.

AGREEMENT

The Company and the Executive agree as follows:

Article 1

General Definitions

The following terms shall have the meanings specified:

1.1 “Insurer” means Jefferson-Pilot Life Insurance Company.

1.2 “Policy” means insurance policy no. ____________ issued by the Insurer.

1.3 “Insured” means the Executive.

1.4 “Net Death Proceeds” means the total death proceeds of the Policy minus the
cash surrender value.

1.5 “Normal Retirement Age” means the Executive’s 65th birthday.

1.6 “Voluntary Early Termination” means that the Executive, prior to Normal
Retirement Age, has terminated employment with the Company for reasons other
than Termination for Cause, Disability, Change of Control or Involuntary
Termination (Termination for Cause, Disability, Change of Control and
Involuntary Termination are defined in the COOPERATIVE BANK FOR SAVINGS
EXECUTIVE INDEXED RETIREMENT AGREEMENT of even date herewith).



--------------------------------------------------------------------------------

Article 2

Policy Ownership/Interests

2.1 Company Ownership. The Company is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership except otherwise said
herein. The Company shall be the beneficiary of the death proceeds remaining
after the Executive’s interest has been paid according to Section 2.2 below.

2.2 Executive’s Interest. The Executive shall have the right to designate the
beneficiary of an amount equal to 100 percent of the Net Death Proceeds of the
Policy. The Executive shall also have the right to elect and change settlement
options that may be permitted. However, the Executive, the Executive’s
transferee or the Executive’s beneficiary shall have no rights or interests in
the Policy with respect to that portion of the death proceeds designated in this
section 2.2 upon the Executive’s Voluntary Early Termination.

2.3 Option to Purchase. The Company shall not sell, surrender or transfer
ownership of the Policy while this Agreement is in effect without first giving
the Executive or the Executive’s transferee the option to purchase the Policy
for a period of 60 days from written notice of such intention. The purchase
price shall be an amount equal to the cash surrender value of the Policy. This
provision shall not impair the right of the Company to terminate this Agreement.

2.4 Comparable Coverage. Upon adoption and subject to the terms of this
Agreement, the Company shall maintain the Policy in full force and effect and in
no event shall the Company amend, terminate or otherwise abrogate the
Executive’s interest in the Policy, unless the Company replaces the Policy with
a comparable insurance policy to cover the benefit provided under this
Agreement, amends the Split Dollar Agreement and executes a new Endorsement for
said comparable insurance policy. The Executive agrees to provide the required
medical information to the Insurer for the implementation of this Agreement and
agrees to participate with the Company if the Company desires to obtain a
comparable insurance policy with another carrier, whether prior to or after
Normal Retirement Age. The Policy or any comparable policy shall be subject to
the claims of the Company’s creditors.

Article 3

Premiums

3.1 Premium Payment. The Company shall pay any premiums due on the Policy.

3.2 Imputed Income. The Company shall impute income to the Executive in an
amount equal to the current term rate for the Executive’s age multiplied by the
aggregate death benefit payable to the Executive’s beneficiary. The “current
term rate” is the minimum amount required to be imputed under Revenue Rulings
64-328 and 66-110, or any subsequent applicable authority.



--------------------------------------------------------------------------------

Article 4

Assignment

The Executive may assign without consideration all of the Executive’s interests
in the Policy and in this Agreement to any person, entity or trust. In the event
the Executive transfers all of the Executive’s interest in the Policy, then all
of the Executive’s interest in the Policy and in the Agreement shall be vested
in the Executive’s transferee, who shall be substituted as a party hereunder and
the Executive shall have no further interest in the Policy or in this Agreement.

Article 5

Insurer

The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.

Article 6

Claims Procedure

6.1 Claims Procedure. The Company shall notify any person or entity that makes a
claim under this Agreement (the “Claimant”) in writing, within 90 days of
Claimant’s written application for benefits, of his or her eligibility or
ineligibility for benefits under this Agreement. If the Company determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of this Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim, and a description of why it is needed, (4) an explanation of this
Agreement’s claims review procedure and other appropriate information as to the
steps to be taken if the Claimant wishes to have the claim reviewed, and (5) a
time within which a review must be requested. If the Company determines that
there are special circumstances requiring additional time to make a decision,
the Company shall notify the Claimant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90 days.

6.2 Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Company by filing a petition for review with the
Company within 60 days after receipt of the notice issued by the Company. Said
petition shall state the specific reasons, which the Claimant believes entitle
him or her to benefits or to greater or different benefits. Within 60 days after
receipt by the Company of the petition, the Company shall afford the Claimant
(and counsel, if any) an opportunity to present his or her position to the
Company in writing, and the Claimant (or counsel) shall have the right to review
the pertinent documents. The Company shall notify the Claimant of its decision
in writing within the sixty-day period, stating specifically the basis of its
decision, written in a manner to be understood by the Claimant and the specific
provisions of this Agreement on which the decision is based. If, because of the
need for a hearing, the 60-day period is not sufficient, the decision may be



--------------------------------------------------------------------------------

deferred for up to another 60-day period at the election of the Company, but
notice of this deferral shall be given to the Claimant.

Article 7

Amendments and Termination

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive. However, this Agreement will automatically
terminate upon the Executive’s Voluntary Early Termination.

Article 8

Miscellaneous

8.1 Binding Effect. This Agreement shall bind the Executive and the Company and
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.

8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

8.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of North Carolina, except to
the extent preempted by the laws of the United States of America.

8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company.

8.5 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Split Dollar Agreement by one party to another
shall be in writing, shall be signed by the party giving or making the same, and
may be given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of such mailed
notice, consent or demand.

8.6 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

8.7 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

(a) Interpreting the provisions of the Agreement;



--------------------------------------------------------------------------------

(b) Establishing and revising the method of accounting for the Agreement;

(c) Maintaining a record of benefit payments; and

(d) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

8.8 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

EXECUTIVE:     COMPANY:     COOPERATIVE BANK FOR SAVINGS        By           
Title     



--------------------------------------------------------------------------------

SPLIT DOLLAR POLICY ENDORSEMENT TO

COOPERATIVE BANK FOR SAVINGS SPLIT DOLLAR AGREEMENT

 

Policy No. _______________

  Insured: _________________

Supplementing and amending the application for insurance to Jefferson-Pilot Life
Insurance Company (“Insurer”) on _____________________, 2001, the applicant
requests and directs that:

BENEFICIARIES

1. COOPERATIVE BANK FOR SAVINGS, a State/Stock Savings Bank located in
Wilmington, North Carolina (the “Company”), shall be the beneficiary of the
death proceeds remaining after the Insured’s interest has been paid according to
paragraph (2) below.

2. The Insured or the Insured’s transferee shall designate the beneficiary of an
amount equal to 100 percent of the Net Death Proceeds of the Policy (defined as
the total death proceeds of the Policy minus the cash surrender value), subject
to the provisions of paragraph (5) below.

OWNERSHIP

3. The Owner of the policy shall be the Company. The Owner shall have all
ownership rights in the Policy except as may be specifically granted to the
Insured or the Insured’s transferee in paragraph (4) of this endorsement.

4. The Insured or the Insured’s transferee shall have the right to assign his or
her rights and interests in the Policy with respect to that portion of the death
proceeds designated in paragraph (2) of this endorsement, and to exercise all
settlement options with respect to such death proceeds.

5. Notwithstanding the provisions of paragraph (4) above, the Insured or the
Insured’s transferee shall have no rights or interests in the Policy with
respect to that portion of the death proceeds designated in paragraph (2) of
this endorsement upon the Insured’s Voluntary Early Termination (as defined in
the COOPERATIVE BANK FOR SAVINGS SPLIT DOLLAR AGREEMENT of even date herewith).

MODIFICATION OF ASSIGNMENT PROVISIONS OF THE POLICY

Upon the death of the Insured, the interest of any collateral assignee of the
Owner of the Policy designated in (3) above shall be limited to the portion of
the proceeds described in paragraph (1) above.

OWNERS AUTHORITY

The Insurer is hereby authorized to recognize the Owner’s claim to rights
hereunder without investigating the reason for any action taken by the Owner,
including its statement of the amount of



--------------------------------------------------------------------------------

premiums it has paid on the Policy. The signature of the Owner shall be
sufficient for the exercise of any rights under this Endorsement and the receipt
of the Owner for any sums received by it shall be a full discharge and release
therefore to the Insurer. The Insurer may rely on a sworn statement in form
satisfactory to it furnished by the Owner, its successors or assigns, as to
their interest, and any payments made pursuant to such statement shall discharge
the Insurer accordingly. The owner accepts and agrees to this split dollar
endorsement.

Any transferee’s rights shall be subject to this Endorsement.

The undersigned is signing in a representative capacity and warrants that he or
she has the authority to bind the entity on whose behalf this document is being
executed.

Signed at _____________________, North Carolina, this ______ day of
______________, 2001.

 

COOPERATIVE BANK FOR SAVINGS By     

Title

    

ACCEPTANCE AND BENEFICIARY DESIGNATION

The Insured accepts and agrees to the foregoing and, subject to the rights of
the Owner as stated above, designates the following as beneficiary(s) of the
portion of the proceeds described in paragraph (2) above:

Primary Beneficiary:
______________________________________________________________

Relationship: ________________________________________________________________

Contingent Beneficiary (if the Primary is deceased):
____________________________________

Relationship: ________________________________________________________________

Signed at _____________________, North Carolina, this _______ day of
_____________, 2001.

 

THE INSURED:    